          Case 1:21-cr-00486-SHS Document 28 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                                 21 Cr. 486 (SHS)

                  -v-                                     CONSENT TO PROCEED BY
                                                          VIDEOCONFERENCE OR
         Barbaro Bonilla,                                 TELECONFERENCE

                          Defendant.




x SIDNEY H . STEIN, U.S.D.J.

        Defendant _ Barbaro Bonilla _ _ _ _ _ _ _ _ hereby voluntarily consents to
participate in the following proceeding via videoconference or teleconference:

         Initial Appearance/Appointment of Counsel

         Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

_ x_     Bai I/Revocation/Detention Hearing

_x_ Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence



    s/ Barbaro Bonilla
Defendant' s Signature (Judge may obtain                  Defense Counsel's Signature
Verbal consent on Record and Sign for Defendant


   Barbaro Bonilla                                            Lorraine Gauli-Rufo
                   -----------
Print Defendant' s Name                                   Print Defense Counsel ' s Name


This proceeding was conducted by reliable videoconferencing a




 August 26, 2021
Date
